Exhibit 10.1

ASSIGNMENT AGREEMENT

This Assignment Agreement (“Assignment”) is made as of the 30th day of June,
2006, by and between JEFF BROIN, ROB BROIN, TODD BROIN, LOWELL BROIN and JUDY
BROIN (collectively the “Broins” or the “Broin Group”) by and through their duly
appointed attorney-in-fact, DAN LOVELAND, and LAKE AREA CORN PROCESSORS, LLC
(“LACP”).

RECITALS:

WHEREAS, the Broins and LACP constitute all of the members of a certain limited
liability company known as Dakota Ethanol, L.L.C. (the “Company”); and

WHEREAS, the Broins and LACP entered into a certain Third Amended and Restated
Member Control Agreement (the “Control Agreement”) dated April 16, 2004,
pertaining to the operation and management of the Company; and

WHEREAS, Section 9.4 of the Control Agreement provides for a right of first
refusal in the event that any member of the Broin Group wishes to transfer all
or part of his or her membership interests in the Company, said right of first
refusal passing first to other members of the Broin Group and then to LACP; and

WHEREAS, the Broins collectively own 11.89768% and LACP owns 88.10232%,
respectively, of the membership interests in the Company;

WHEREAS, the Broins received an offer from a third party for the purchase of
their membership interests; and

WHEREAS, all members of the Broin Group desire to transfer all of their
membership interests in the Company, and have waived their rights of first
refusal under Section 9.4 of the Control Agreement; and

WHEREAS, LACP has given written notice to the Broin Group of its intention to
exercise its right of first refusal to purchase all of the Broins’ membership
interests in the Company; and

WHEREAS, the third-party offer proposed to purchase all of the Broins’
membership interests for $17,116,000.00 plus 11.89768% of the estimated net
income to be allocated to the Company’s members with respect to the period from
January 1, 2006, to the date of closing; and

WHEREAS, the Company has advised its members that its net income through May 31,
2006, was $13,393,612.00, and the Broins and LACP have estimated that the
Company will achieve an additional net income for the month of June, 2006, of
approximately $4,284,143.00; and

WHEREAS, the parties wish to consummate this transaction with an assignment of
the Broins’ membership interests to LACP with an effective date of July 1, 2006;


--------------------------------------------------------------------------------




NOW, THEREFORE, the undersigned parties hereby agree as follows:

1.             Membership Interests to be Assigned.  The membership interests of
the Company owned by the Broins are set forth on Exhibit “A” attached hereto and
made part hereof by this reference.  The Broins hereby agree to assign all
right, title, and interest in all of their membership interests in the Company
(“Membership Interests”) to LACP.

2.             Purchase Price.  The purchase price for the Membership Interests
shall be determined and paid as follows:

2.1           The price to be paid at closing shall be $17,116,000 plus
11.89768% of the actual net income to be allocated to the Company’s members with
respect to the period from January 1, 2006, through May 31, 2006, and plus
11.89768% of the estimated net income to be allocated to the Company’s members
with respect to the period from June 1, 2006, to the date of closing.  The
actual net income with respect to the period from January 1, 2006 to May 31,
2006 has been determined using the reviewed financial statements for the first
calendar quarter of 2006 (as contained in the Form 10-Q filed by LACP), and the
Company prepared financial information for the second calendar quarter of 2006. 
Using such source materials, the parties have stipulated that the total net
income for such period was $13,393,612.00. Using the Company prepared financial
information for the second calendar quarter of 2006, the parties have stipulated
that the total estimated net income from June 1, 2006, to the date of closing
shall be $4,284,143.00.  The total amount due to the Broins as well as the
amount due to each of the Broins is set forth on Exhibit “A”.  The funds to be
paid at closing shall be paid by wire transfer on June 30, 2006, pursuant to
instructions to be provided by the Broins.

2.2           Within thirty (30) calendar days of closing, the parties agree to
adjust the purchase price to account for actual net income (as determined from
Dakota prepared financial information) for the period from June 1, 2006, to the
date of closing.  If the actual net income for said period exceeded the
estimated net income used for closing, then LACP shall pay to the Broins the
additional amounts that would have been paid if the actual net income had been
used at closing in lieu of the estimated net income.  If the actual net income
for said period is less than the estimated net income used for closing, then the
Broins shall return to LACP all amounts they received in excess of what they
would have received if the actual net income had been used at closing in lieu of
the estimated net income.

3.             Representations and Warranties of LACP.  By executing this
Assignment, LACP represents and warrants to the Broins as follows:

3.1           LACP has full power and authority to execute and deliver this
Assignment and to perform its obligations under this Assignment.  This
Assignment constitutes a valid and legally binding obligation of LACP,
enforceable in accordance with its terms and conditions;


--------------------------------------------------------------------------------




3.2           Neither the execution and delivery of this Assignment by LACP, nor
the consummation of the transaction by LACP, as contemplated hereby, will (i)
violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which LACP is subject; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any person
the right to accelerate, terminate, modify, or cancel, or requirement any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which LACP is a party or by which it is legally bound.  LACP does not need to
give any notice to, make any filing with, or obtain any other authorization,
consent, or approval of any government or governmental agency, in order to
consummate the transactions contemplated by this Assignment.

3.3           LACP has no liability or obligation to pay any fees or commissions
to any brokers, finder, or agent with respect to the transaction contemplated by
this Assignment.  LACP shall indemnify the Broins for any liability or
obligation to the broker, finder, or agent claiming to act on behalf of LACP
with regard to this transaction.

3.4           LACP understands that the sole purpose of the Company is to own
and operate ethanol production facilities for the production and marketing of
ethanol and ethanol related products, and any other business or activity that
may be necessary or appropriate to accomplish the foregoing purpose.

3.5           LACP has carefully reviewed the Articles of Organization, the
Control Agreement, and other governing documents of the Company and understands
that the Membership Interests will be governed by such documents and agree to be
bound by the terms of such documents.

3.6           LACP has completed its due diligence investigation of the
Company.  LACP has been given full and complete access to information, financial
or otherwise, regarding the Company and the ethanol production facility, and
have utilized such access to its satisfaction and has obtained any other
relevant information it has sought.  LACP has been given the opportunity to ask
questions of, and receive answers from, the Broins and authorized
representatives of the Company concerning the Company, the terms and conditions
of this investment, and other matters pertaining to this purchase.  In making
the decisions to purchase the Membership Interests, LACP has relied solely upon
independent investigations.  LACP is not relying on the Broins, the Company, or
any representative of the Company or the Broins with respect to the risk factors
and other tax, business, and economic considerations involved in this purchase.

3.7           In conducting its due diligence investigation of the Company, LACP
understands that the information provided to it may have contained
forward-looking statements involving future business, future performance, future
options, and anticipated conditions and operations.  LACP understands that
forward-looking statements involve numerous assumptions, risks, and
uncertainties, and that the actual results in business or other conditions may
differ materially from those contemplated by any forward-looking statements. 
LACP understands that the Broins and the Company cannot guaranty future


--------------------------------------------------------------------------------




results or performance, or what future business conditions will be like, and
have not placed undue reliance on any forward-looking statements, particularly
forecasted financial statements that speak only as of the date thereof.

3.8           LACP understands the high risk of this purchase and the financial
hazard involved, including tax risks, the risk of loss of its entire investment,
and the lack of liquidity of its investment.  LACP understands that (i) the
transferability of the membership interest is restricted by the Control
Agreement and by federal and state law; (ii) there will be no public market for
the Membership Interests; and (iii) it may not be possible for seller to dispose
of the Membership Interests.

3.9           LACP is an accredited investor and is actively involved in the
ethanol industry.  As a result, LACP has sufficient knowledge and experience in
the ethanol industry and other financial and business matters to be capable in
evaluating the merits and risks of purchasing the Membership Interests.

3.10         To the extent LACP has been provided with forecasted financial
information, LACP understands that the operating results contemplated by such
forecasts are based upon certain assumptions and events with respect to which
the Company will have no control.  LACP understands that because of the business
risks inherent in an investment of this nature, no assurance or warranty is
made, nor could be made, that the actual amount of future income or loss of the
Company will be the amount indicated in such forecasts.

3.11         LACP has adequate funds to purchase the Membership Interests. 
LACP’s purchase of the Membership Interests in made from current funds.  LACP is
able to bear at the economic risks of this purchase, including a total loss of
the purchase price.  LACP has adequate means of providing for its current needs
and contingencies, has no need for liquidity in the Membership Interests, and
has no reason to anticipate any circumstances, financial or otherwise, that
might cause or require any sale or distribution of the Membership Interests.

3.12         LACP understands that no federal or state agency has passed upon
the Membership Interests or made any findings or determinations as to the
fairness of a purchase of the Membership Interests.  LACP understands and
acknowledges that the Membership Interests have not been registered under the
Securities Act of 1933 or under state securities laws and that the opportunity
to purchase the Membership Interests is being made to it pursuant to exemptions
from registration which may depend upon its investment intention.  LACP
acknowledges that the Company is not required to recognize any transfer of the
Membership Interests if, in the opinion of counsel, such transfer would result
in the violation of any federal or state law, rule, or regulation regarding the
offering or sale of securities.

3.13         LACP will indemnify and hold harmless the Broins and the Company
against any and all loss, liability, claim, damage, and expense whatsoever,
including reasonable attorney’s fees, arising out of, relating to, or based upon
any false


--------------------------------------------------------------------------------




representation or warranty, or any breach by LACP of any term or condition
contained in this Assignment.

4.             Representations and Warranty of the Broins.  By executing this
Assignment, each of the Broins represents and warrants to LACP as follows:

4.1           They understand that their status as members of the Company will
terminate as of June 30, 2006, it being the intent of the Broins that LACP
become their substitute member;

4.2           They understand that they will be entitled to no further
distributions from the Company after June 30, 2006;

4.3           The Broins understand that the Company will allocate to them
taxable income of the Company based upon their holdings in the Membership
Interests through June 30, 2006;

4.4           The Broins are aware of no necessary prior consents to the
assignment of the Membership Interests by any lender or regulatory authority.

4.5           The Broins have full power and authority to execute and deliver
this Assignment and to perform their obligations under this Assignment.  This
Assignment constitutes a valid and legally binding obligation of the Broins,
enforceable in accordance with its terms and conditions.

4.6           Neither the execution and delivery of this Assignment by the
Broins, nor the consummation by the Broins of the transaction contemplated
hereby, will (i) violate any statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Broins are subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any person the right to accelerate, terminate,
modify, or cancel, or require any notice under any material agreement, contract,
lease, license, instrument, or other arrangement to which the Broins are a
party, or by which they are bound or which any of their assets are subject.  The
Broins do not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transaction contemplated by this Assignment.

4.7           The Broins have no liability to pay for any fees or commissions to
any broker, finder, or agent with respect to the transaction contemplated by
this Assignment.  The Broins shall indemnify LACP for any liability or
obligation to any broker, finder, or agent claiming to act on behalf of the
Broins.

4.8           As of the closing date, the Broins will have good and marketable
title to the Membership Interests, free and clear of all restrictions on
transfer and security interests, liens, or encumbrances, other than restrictions
imposed by applicable state and


--------------------------------------------------------------------------------




federal securities laws.  As of the closing date, the Broins will have complete
and unrestricted power to sell, convey, assign, transfer, and deliver the
Membership Interests to LACP.  Upon delivery of the Membership Interests to LACP
at closing, the Broins will have good, valid, and marketable title to the
Membership Interests, subject to any restrictions imposed by applicable state
and federal securities laws.

4.9           The Broins will indemnify and hold harmless LACP against any and
all loss, liability, claim, damage, and expense whatsoever, including reasonable
attorneys’ fees, arising out of, relating to or based upon any false
representation or warranty, or any breach by the Broins of any term or condition
contained in this Assignment.

5.             Acceptance of Interests.   LACP hereby accepts the assignment
from the Broins of the Membership Interests in accordance with the terms
contemplated herein.  Such Assignment shall be effective as of 12:01 a.m. on
July 1, 2006.  By copy of this Assignment, the Broins and LACP request the
Company to effect such assignments as necessary to terminate the ownership
rights of the Broins in the Membership Interests and admit LACP as their
successor in interest.  The parties hereby also request the Company to account
for the change in ownership of the Membership Interests by effecting a short tax
year, rather than a proration of the income to be allocated to the Broins and
LACP on the basis of their respective holding periods during 2006.  The parties
further request the Company to record in the required records the assignments of
Membership Interests set forth in this Assignment.   

6.             Miscellaneous Provisions.

6.1           This Assignment contains the entire agreement of the parties and
there are no representations, covenants or other agreements except as stated or
referred to herein.  This Assignment shall not be modified, discharged or
terminated except by an instrument in writing signed by the party against whom
any waiver, change, discharge or termination is sought.

6.2           Any notice, demand or other communication which may be required
shall be sufficiently given if written, printed or electronic notice is
delivered personally, by mail or by e-mail to the parties at the following
addresses:

If to Broins or Broin Enterprises:

 

Jeff Broin

 

 

 

2209 East 57th Street North

 

 

 

Sioux Falls, SD 57104

 

 

 

Jeff.broin@broin.com

 

 

 

 

 

With a Copy to:

 

Greg Starnes

 

 

 

Woods Fuller Shultz and Smith

 

 

 

PO Box 5027

 

 

 

300 S. Phillips Ave, Suite 300

 

 

 

Sioux Falls, SD 57117

 

 

 

gstarnes@wfss.com

 

 


--------------------------------------------------------------------------------




 

If to LACP:

 

Douglas L. Van Duyn, CEO

 

 

 

P.O. Box 1000

 

 

 

Wentworth, SD 57075

 

 

 

vanduyn@svtv.com

 

 

 

 

 

With a Copy to:

 

Valerie Bandstra

 

 

 

BrownWinick

 

 

 

666 Grand Ave., Ste. 2000

 

 

 

Des Moines, IA 50309-2510

 

 

 

Bandstra@ialawyers.com

 

 

6.3           This Assignment is not transferable or assignable.  Except as
otherwise provided herein, this Assignment shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.  If more than one
person is signing this Assignment, the obligations of each shall be joint and
several and the agreements, representations, warranties and acknowledgments
contained in this Assignment shall be deemed to be made by and be binding upon
each such person and their respective heirs, personal representatives and
successors.

6.4           All pronouns contained herein and any variations thereof shall be
deemed to refer to the masculine, feminine or neutral, singular or plural, as
the identity of the parties may require.

6.5           All references to Sections and Exhibits refer to Sections and
Exhibits of this Assignment.  In the event that any term, condition or provision
of this Assignment is held to be invalid by any court of competent jurisdiction,
such holding or holdings shall not invalidate or make unenforceable any other
term, condition or provision of this Assignment.  The remaining terms,
conditions and provisions shall be fully severable and the remaining terms,
conditions and provisions shall be construed and enforced as if such term,
condition or provision held invalid had never been inserted in this Assignment
initially.  Provided, however, the severability of a term, condition or
provision held invalid and the enforcement of the remaining terms, conditions
and provisions pursuant to this Section shall not operate to deprive any party
of the substantial benefit of the bargain set forth in this Assignment.

6.6.          The parties agree to execute all such further documents,
consistent with the terms of this Assignment, reasonably necessary or
appropriate to consummate the transactions contemplated by this Assignment.

6.7.          This Assignment may be executed in one or more counterparts, each
of which shall be considered an original document, but all of which shall be
considered one and the same agreement and shall become binding when one or more
counterparts have been signed by each of the parties.  This Assignment may be
delivered by electronic image transmission to a party at its address for notices
provided herein.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Assignment, in one
or more counterparts, effective the date first set forth above.

LAKE AREA CORN PROCESSORS, LLC

 

 

 

 

 

 

 

By

/s/Douglas L. Van Duyn

 

 

Douglas L. Van Duyn, CEO

 

 

 

 

/s/Dan Loveland

 

Jeff Broin, by Dan Loveland as Attorney-in-Fact

 

 

 

 

/s/Dan Loveland

 

Rob Broin, by Dan Loveland as Attorney-in-Fact

 

 

 

 

/s/Dan Loveland

 

Todd Broin, by Dan Loveland as Attorney-in-Fact

 

 

 

 

/s/Dan Loveland

 

Lowell Broin, by Dan Loveland as Attorney-in-Fact

 

 

 

 

/s/Dan Loveland

 

Judy Broin, by Dan Loveland as Attorney-in-Fact

 


--------------------------------------------------------------------------------




 

CONSENT BY DAKOTA ETHANOL, L.L.C.

Dakota Ethanol, L.L.C., acknowledges receipt of this Assignment Agreement and
agrees that, as of July 1, 2006, the Broins shall cease to be owners of any
Membership Interests in Dakota Ethanol, L.L.C., and that LACP shall be admitted
as its successor in interest.  Dakota Ethanol, L.L.C., also agrees that it will
take the steps necessary to enter the change in its records, and that it will
account for the change in ownership by effecting a short tax year.

DAKOTA ETHANOL, L.L.C.

 

 

 

 

 

By:

/s/Ronald C. Alverson

 

 

Ronald C. Alverson, Vice Chairman

 


--------------------------------------------------------------------------------